Citation Nr: 0918251	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  99-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of a 
compression fracture of the lumbar spine with degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to January 
1969.  It appears that he was a Member of a Reserve unit in 
the 1970s.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2003.  In February 2006, the 
Board determined that while new and material evidence had 
been received to reopen a claim for service connection for 
the residuals of a compression fracture of the lumbar spine 
with degenerative changes, service connection was not 
warranted for this disability.  (The Board also denied 
service connection for knee, eye, and ear, to include hearing 
loss and tinnitus, and prostate disorders.  Those issues were 
remanded in a separate Board decision in January 2009.)  The 
veteran appealed the case to the U.S. Court of Appeals for 
Veteran's Claims (Court).  A memorandum decision was entered 
in June 2008, and the Court entered Judgment in August 2008, 
vacating the Board's February 2006 decision, and remanding 
the claims to the Board for readjudication consistent with 
the memorandum decision.

In January 2009, the Board determined that while new and 
material evidence had been received to reopen a claim for 
service connection for the residuals of a compression 
fracture of the lumbar spine with degenerative changes, 
service connection was not warranted for this disability.  
The Veteran subsequently filed a motion for reconsideration. 

The motion for reconsideration from January 2009 argued that 
the January 2009 Board decision was not based on 
consideration of all the available evidence.  Specifically, 
it was noted that an October 2008 private physician's opinion 
was not discussed.  

The Board may vacate an appellate decision when a Veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 20.904 (2008).  In order to assure 
due process of law and to afford the Veteran every equitable 
consideration, the Board's decision of January 6, 2009, as to 
the issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
residuals of compression fracture of the lumbar spine with 
degenerative changes, is hereby vacated.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. § 20.904 
(2008).  A new decision as to that issue will be entered as 
if the January 6, 2009, decision by the Board had never been 
issued.

The issue of entitlement to service connection for residuals 
of a compression fracture of the lumbar spine with 
degenerative changes is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the residuals of a compression 
fracture of the lumbar spine, with degenerative changes was 
denied by the RO in an August 1987 rating action. The veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.  Since the August 1987 decision denying service connection 
for the residuals of a compression fracture of the lumbar 
spine, with degenerative changes, the additional evidence, 
not previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the August 
1987 decision of the RO, which denied service connection for 
the residuals of a compression fracture of the lumbar spine, 
with degenerative changes, is new and material; thus, the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  It is noted that with regard to 
this issue, there was no allegation of notice or development 
problems at the time of the prior decision, and such problems 
were not a basis for the remand on the issue considered 
herein.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in May 2003, June 2003, July 
2003, and December 2004 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  (The Board notes that while additional VCAA 
letters are of record, they pertain to other issues on appeal 
and, therefore, are not listed above in the discussion 
regarding the claim of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a lumbar back disorder with degenerative 
changes.)  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consists of the Veteran's service treatment records (STRs), 
VA medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the Veteran, his spouse, and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

During the pendency of this appeal, the Court, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the Veteran has been 
notified of the evidence and information necessary to reopen 
the claim of entitlement to service connection for a low back 
disorder and to establish entitlement to the underlying claim 
for benefit sought in the June 2003, July 2003, and December 
2004 VCAA letters mentioned above.  

Lastly, also during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the rating 
and effective date of an award.  For the reasons described 
below, service connection and/or an increased rating for the 
claimed disability is being denied and neither a rating nor 
an effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for the 
Residuals of a Compression Fracture of the Lumbar spine with 
Degenerative Changes

The RO initially denied service connection for a back 
disorder in August 1987.  The basis of the denial was the 
fact that the record did not show that the Veteran had 
residuals of a lumbar fracture during any period of active 
duty.  He filed a timely notice of disagreement, and a 
statement of the case (SOC) was issued.  He did not, however, 
submit a timely substantive appeal, and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under the applicable 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the Veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 1997, the Veteran attempted to reopen his claim for 
service connection for a back disorder.  The matter under 
consideration in this case is whether a back disorder was 
incurred, or aggravated during the Veteran's active military 
service, to include when he was engaged in active duty for 
training or while performing inactive duty training.  In 
order for the claim to be reopened, evidence must be 
presented, or secured, since the 1987 determination which is 
relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's August 1987 decision includes records of treatment 
following the Veteran's motor vehicle accident in July 1980.  
These records were not of record at the time of the August 
1987 decision.  The Veteran testified at a November 2003 
hearing that he was travelling from having served a period of 
inactive duty training at the time that he was involved in 
the July 1980 accident.  This fact had not been claimed 
before.  Moreover, added to the record in October 2008 was a 
statement as provided by a private physician, J.E.J., M.D.  
In his statement, the doctor said that after review of the 
record as to the question of causation of lumbar spine 
disability, it was "difficult to say" because of the 
claimant's accident in 1966 and the one in 1980 "when he was 
not in the military."  He added that it was clear that the 
Veteran had sustained an L2 fracture at some point.  It was 
"very likely" that a fall from a height or a car wreck 
could cause this.  However, without significant details from 
each accident, he could not pinpoint which accident caused 
the Veteran's back problems.  However, he added that there 
was substantial likelihood that the Veteran's lower back 
condition was at least to some extent a result of events 
during service.  

The Board finds that these records and the new contention 
constitute new and material evidence such that the claim may 
be reopened.  
ORDER

The Board decision of January 2009 is vacated to the extent 
that it entered a determination as to this issue, both as to 
new and material evidence and as to the merits of the claim.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a 
compression fracture of the lumbar spine with degenerative 
changes, is reopened; to this extent the appeal is granted.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the Veteran's 
claim for service connection for a lumbar spine disorder.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis initially by the AMC/RO.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's reopened 
claim for service connection for residuals 
of a compression fracture of the lumbar 
spine with degenerative changes with 
consideration of the entire record (a de 
novo review), to include documents 
considered as new and material and 
sufficient to reopen the claim.  These 
records include, but are not limited to, 
motor vehicle records from the Veteran's 
car accident in 1980, the Veteran's 
testimony at a November 2003 personal 
hearing, and a private physician's October 
2008 report.  

2.  If, after readjudication, the benefits 
are not granted to the Veteran's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case (SSOC) 
and give him and his representative an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


